



SECOND AMENDMENT
TO
AMENDED AND RESTATED
SHAREHOLDER AGREEMENT
OF
MNA ADVISORS, INC.
A New York Corporation
This Second Amendment (this “Amendment”) to the Amended and Restated Shareholder
Agreement of MNA Advisors, Inc., a New York Corporation (the “Company”), is
entered into effective as of January 1, 2013 (the “Effective Date”), by and
among the shareholders of the Company (the “Shareholders”).
R E C I T A L S
WHEREAS, the Shareholders entered into the Amended and Restated Shareholders
Agreement dated November 23, 2011 (the “Original Agreement”);
WHEREAS, the Shareholders entered into the First Amendment to Amended and
Restated Shareholders Agreement dated November 23, 2011 (together with the
Original agreement the “Amended Agreement”);
WHEREAS, the Shareholders agreed to amend as of the Effective Date several
provisions of the Amended Agreement; and
NOW, THEREFORE, for good and valuable consideration and intending to be legally
bound hereby, the Shareholders agree as follows:
1.Definitions. Any capitalized term used, but not defined, in this Amendment
shall have its respective meaning as set forth in the Amended Agreement.
2.    Amendments. From and after the Effective Date:
(a)    Sections 9.1.1 and 9.1.2 shall be amended and restated in their entirety
to read as follows:
“9.1.1    A percentage of Shares of each Employee shall be Vested Shares upon
execution of this Agreement. The percentage that shall vest shall equal fifteen
(15%) percent.


9.1.2    A percentage of each Employee's Unvested Shares (the "Unvested Time
Shares") shall vest on each November 18, 2012, November 18, 2013 and November
18, 2014 provided such Employee is employed on such date by Manning & Napier
Group, LLC (or any of its subsidiaries). The percentage that shall vest shall
equal five (5%) percent of such Employee’s pre IPO equity as reflected on the
ownership statements as of December 31, 2012, that were delivered to the
Employees on February 14, 2013. The aggregate number of Unvested Time Shares as
of December 31, 2012 that will be subject to vesting (in the three year period)
pursuant to this Section 9.1.2 shall be 610,121, as adjusted for future employee
departures or other changes.”
(b)    Sections 20.1 and 20.2 shall be amended and restated in their entirety to
read as follows:
“20.1    Redemption In General. The Company's primary asset shall be its
ownership interest in M&N Group Holdings, LLC, whose primary asset shall be its
ownership in the units of Manning and Napier Group, LLC. Each year beginning
with the calendar year 2013 the Shareholders (other than Manning) shall be
entitled to have redeemed by the Company a portion of their Vested Shares. The
mechanism for effectuating such redemption shall be that the Shareholders (other
than Manning) shall have an annual subscription period in the first Quarter of
each calendar year, whereby each Shareholder (other than Manning) shall inform
the Company of (i) how many of their Unvested Time Shares that have become
Vested Shares such Shareholder would like to have redeemed (for clarity, such
Shares shall not be subject to the General Limit (as defined below)) and (ii)
beginning in 2014, how many of their Unvested Performance Shares that have
become Vested Shares such Shareholder would, subject to the General Limit, like
to have redeemed; provided, however, that if the total Vested Shares that the
Shareholders (other than Manning) wish to have redeemed (pursuant to this clause
(ii)) is in excess of what is allowed under the General Limit, then each such
Shareholder who wishes to be redeemed shall have his or her Vested Shares
(pursuant to this clause (ii)) redeemed by the Company based on his or her pro
rata percentage (based of Vested Shares) of the General Limit. The procedure of
such annual subscription period shall be determined by the CEO. After the
Company has determined the amount, if any, of Shares that are to be redeemed the
Company shall direct M&N Group Holdings, LLC to cause there to be either (x) an
Interim Capital Transaction (as such term is defined in the M&N Group Holdings,
LLC operating agreement) in an amount sufficient to redeem a number of units of
M&N Group Holdings, LLC that will allow the Company to redeem the Vested Shares
that have been requested to be redeemed pursuant to (i) and (ii) above and that
are within the General Limit (with respect to (ii) only) or (y) such other
transaction as agreed to by M&N Group Holdings, LLC and the Company which will
allow the Company to redeem the Vested Shares that have been requested to be
redeemed pursuant to (i) and (ii) above and that are within the General Limit
(with respect to (ii) only). For purposes of this Agreement the “General Limit”
shall be equal to the number of Shares that can be redeemed that results in the
sale of not more than 1,333,500 units of Manning and Napier Group, LLC;
provided, however, that the Board may increase the General Limit to allow for
additional redemptions and at its sole discretion.
    
Notwithstanding the above, if any Shareholder (other than Manning) shall die,
his estate or heirs shall be entitled to request the Company to redeem all of
such Shareholder's Vested Shares without regard to the General Limit.


The purchase price that the Company shall pay a Shareholder for his or her
Vested Shares that are subject to redemption shall be equal to the amount the
Company receives (less any ordinary and necessary expenses incurred by the
Company to effectuate such redemption) from M&N Group Holdings, LLC with respect
to the Vested Shares of such Shareholder that are the subject of the redemption.


20.2.    Additional Sale Rights.


20.2.1    Manning, subject to the limitations contained in any other agreement,
shall have the right, at any time, to cause the Company to direct M&N Group
Holdings, LLC to cause there to be a Interim Capital Transaction (or such other
transaction approved by Manning) in an amount sufficient to redeem a number of
units of M&N Group Holdings, LLC that will allow the Company to redeem the
Shares that Manning has requested to be redeemed.


20.2.2    In addition to the Shareholder's Individual Limit provided in Section
20.1 above, to the extent Manning shall sell any of his direct or indirect
ownership interest in Manning & Napier Group, LLC the Shareholders shall have
the right to have a similar percentage of their Vested Shares (that were
Unvested Performance Shares) redeemed by the Company by increasing the General
Limit (for such year).”
    
3.    Miscellaneous Provisions
(a)    This Amendment shall constitute and evidence the unanimous written
consent of all Shareholders to this Amendment within the meaning of Section 22.2
of the Original Agreement.
(b)    Except as expressly amended hereby, the terms and conditions of the
Original Agreement are hereby ratified and confirmed, and shall continue in full
force and effect. In the event of any conflict or inconsistency between the
terms set forth herein and the terms of the Original Agreement, the terms
contained in this Amendment shall control.
(c)    This Amendment shall be governed by, and construed in accordance with,
the laws and decisions of the State of New York, without regard to conflict of
law rules applied in such State.
(d)    This Amendment constitutes the entire understanding among the parties
hereto. No waiver or modification of the provisions of this Amendment shall be
valid unless it is in writing and executed pursuant to Section 22.2 of the
Original Agreement and then, only to the extent therein set forth.
(e)    This Amendment may be executed in any number of counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same agreement binding on the Shareholders. For purposes of this
Amendment, any signature hereto transmitted by facsimile or e-mail (in PDF
format) shall be considered to have the same legal and binding effect as any
original signature hereto.
[THE NEXT PAGE IS THE SIGNATURE PAGE.]
The parties hereto have, in fact, made and effectuated the agreements and
transactions set forth herein above on the Effective Date, and have executed
this instrument as of the 29th day of March, 2013, as a formality to confirm the
agreements and transactions so made and effectuated by the parties on the
Effective Date.


MNA ADVISORS, INC.:






By: /s/ Michelle Thomas
Name: MICHELLE THOMAS
Title: Corporate Secretary




SHAREHOLDERS:




CHRISTOPHER LONG


/s/ Christopher Long
 

JAY WELLES


/s/ Jay Welles
 

JEFFREY S. COONS


/s/ Jeffrey S. Coons




CHRISTOPHER F. PETROSINO


/s/ Christopher F. Petrosino




JAMES T. HERBST


/s/ James T. Herbst
MARK MACPHERSON


/s/ Mark Macpherson




CHARLES H. STAMEY


/s/ Charles H. Stamey




BRIAN GAMBILL


/s/ Brian Gambill




GARY HENDERSON


/s/ Gary Henderson




JEFFREY W.DONLON


/s/ Jeffrey W. Donlon




WILLIAM MANNING


/s/ William Manning




JODI L. HEDBERG


/s/ Jodi L. Hedberg




MICHELE T. MOSCA


/s/ Michele T. Mosca




DAVID C. ROEWER


/s/ David C. Roewer
BRIAN LESTER


/s/ Brian Lester




TIMOTHY WILLIS


/s/ Timothy Willis




GEORGE J. NOBILSKI


/s/ George J. Nobilski




KEITH HARWOOD


/s/ Keith Harwood




AJAY SADARANGANI


/s/ Ajay Sadarangani




JEFFREY A. HERMANN


/s/ Jeffrey A. Hermann




PAUL R. SMITH


/s/ Paul R. Smith




KATHRYN MAURER


/s/ Kathryn Maurer




KRISTIN CASTNER


/s/ Kristin Castner
CHRISTOPHER CUMMINGS


/s/ Christopher Cummings




MICHAEL PLATANIA


/s/ Michael Platania




OTTO ODENDAHL


/s/ Otto Odendahl




ANTONY DESORBO


/s/ Anthony DeSorbo




JEFFREY M. TYBURSKI


/s/ Jeffrey M. Tyburski




JASON LISIAK


/s/ Jason Lisiak




ROBERT CONRAD


/s/ Robert Conrad




MICHELE R. MCGINN


/s/ Michele R. McGinn




SEAN J. YARTON


/s/ Sean J. Yarton


BETH H. GALUSHA


/s/ Beth H. Galusha




ERIC DANIELS


/s/ Eric Daniels




ROBERT PICKELS


/s/ Robert Pickels




JACK W. BAUER


/s/ Jack W. Bauer




PATRICK CUNNINGHAM


/s/ Patrick Cunningham




CHRISTINE M. GLAVIN


/s/ Christine M. Glavin




B. REUBEN AUSPITZ


/s/ B. Reuben Auspitz




CHRISTIAN ANDREACH


/s/ Christian Andreach
JUSTIN T. GOLDMAN


/s/ Justin T. Goldman




SAMMY AZZOUZ


/s/ Sammy Azzouz




MICHAEL J. MAGIERA


/s/ Michael J. Magiera




VIRGE TROTTER


/s/ Virge Trotter




SCOTT PILCHARD


/s/ Scott Pilchard




RICHARD B. YATES


/s/ Richard B. Yates




MARC D. TOMMASI


/s/ Marc D. Tommasi






